Citation Nr: 1031731	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  08-36 622	)	DATE
	)
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to service connection for chronic bronchitis.

3.  Entitlement to service connection for skin disability.

4.  Entitlement to service connection for a right ankle 
disability.

5.  Entitlement to service connection for a left ankle 
disability.

6.  Entitlement to service connection for depression.  




REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION


The Veteran served an initial period of active duty for training 
from June 1990 to October 1990 and on active duty from November 
1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran was originally scheduled to testify at a video 
conference hearing on July 21, 2010.  The Veteran submitted 
notice of the withdrawal of his appeal in this case, to include 
his request for a video conference hearing, in July 2010.  
Accordingly, the Veteran's request for a hearing is considered 
withdrawn.  38 C.F.R. § 20.704(e) (2009).


FINDINGS OF FACT

1.  The Veteran in this case served on a period of initial active 
duty for training from June 1990 to October 1990 and on active 
duty from November 1990 to June 1991.

2.  In July 2010, prior to the promulgation of a decision, the 
Board received notification from the Veteran that he desired to 
withdraw all issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the Veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204.  In the present case, the 
Veteran submitted a request to withdraw all issues on appeal in 
July 2010 and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


